UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-2088



ROBERT C. JOHNSON,

                                              Plaintiff - Appellant,



          versus



COMMISSIONER OF INTERNAL REVENUE,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.   Patrick Michael Duffy, District
Judge. (CA-02-3935-5-23; BK-02-3802-5-22)


Submitted:   December 18, 2003            Decided:   January 14, 2004


Before LUTTIG, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert C. Johnson, Appellant Pro Se. Bruce Raleigh Ellisen, Curtis
Clarence Pett, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Robert C. Johnson appeals from the district court’s order

adopting   the   magistrate    judge’s   recommendation    to   affirm   the

bankruptcy court’s order granting summary judgment in favor of the

Internal Revenue Service.         Our review of the record and the

opinions below discloses no reversible error.              Accordingly, we

affirm   for   the   reasons   stated    by   the   district   court.    See

Johnson v. Commissioner, IRS, Nos. CA-02-3935-5-23; BK-02-3802-5-22

(D.S.C. Aug. 20, 2003). We deny Johnson’s motion for an injunction

pending appeal and dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                  - 2 -